Exhibit 10.108
 
Professional Services Agreement
 
This Professional Services Agreement (“Agreement”) is entered into by Ore
Pharmaceuticals Inc. (“Ore”) having an address at 610 Professional Drive, Suite
101, Gaithersburg, MD 20879 and Dudley Staples, (“Consultant”) having an address
at 9806 Mahogany Run, Ijamsville, MD 21754.
 
The parties hereto agree as follows:
 
1.           Term of Agreement.  This agreement will begin on the later of
January 19, 2009 or the first business day after Consultant’s last day of
full-time employment by Ore (the “Effective Date”) and shall terminate on June
30, 2009.
 
2.           Scope of Work.  Consultant will, on an advisory basis for review by
appropriate Ore staff, draft, prepare and review draft documents and memos and
perform such other tasks comparable to those he previously performed as
Secretary, General Counsel and Senior Vice President, Administration of Ore that
may be requested by Ore and that are acceptable to Consultant (collectively the
“Services”).  Any request must be in writing or e-mail and specify the projects
being requested.  Either party may suspend performance of the Services in whole
or as to specific projects upon written notice to the other, provided that Ore
shall pay Consultant for all work performed through the date that notice of any
such suspension is received by the recipient.  Consultant will perform Services
only as requested by Ore’s General Counsel.
 
3.           Compensation.  Ore shall pay Consultant a consulting fee for the
performance of the Services as follows:
 
·    
Ore shall pay Consultant for documented and invoiced Services performed
hereunder at an hourly rate of $300 per hour for Services. In no event will
Consultant work more than 40 hours per calendar month without the prior written
or e-mail consent of Ore’s Chief Financial Officer or General Counsel.
Consultant shall be responsible for ensuring that he does not exceed such limits
without an appropriate consent.  However nothing herein is intended to agree to
use any specific number of hours of Services or to guarantee any minimum number
of hours of Services will be requested.  If Consultant is requested to assist in
a change of control transaction as defined in Ore’s Executive Severance Plan,
then, if such change of control transaction is consummated, Consultant shall be
entitled to an additional $50 per hour for all Services provided related to such
transaction, which amount shall be due and payable within 15 days after the
later of consummation of such a transaction or receipt of an itemized statement
showing time spent in providing such Services. If Consultant is requested to
travel to corporate offices in Gaithersburg, Consultant may charge a minimum
charge of one hour even if he spends less than one hour at such site.  If other
travel is requested, travel time will count as work time.

 
·    
Reasonable expenses, with itemized receipts, incurred by Consultant in
performance of the Services will be reimbursed. Consultant is familiar with
Ore’s policies on reasonable travel and other business expenses and will comply
with such policies.

 
·    
Consultant shall maintain a record of hours worked, Services performed and
expenses incurred and shall submit such record to Ore monthly. Ore shall make
payment of all properly documented undisputed charges to Consultant within
thirty (30) days from Ore’s receipt of an accurate invoice.

 
·    
Ore will make available an office and computer facilities for use by Consultant
when Consultant is at Ore’s offices. Ore will also provide at its expense any
other office equipment, telecommunication capabilities or other resources that
Consultant may need to provide the Services.

 
4.           Manner of Performance.  Consultant will perform such Services in an
efficient manner with diligence and care.  EXCEPT WITH RESPECT TO THE PARTIES’
OBLIGATIONS UNDER SECTION 7 (CONFIDENTIALITY), IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
1

--------------------------------------------------------------------------------


 
All work requiring interaction with Ore staff shall be scheduled to occur during
normal working hours or at other mutually convenient and acceptable times and
Consultant is not obligated to perform Services that interfere with his other
planned vacation or activities.
 
5.           Independent Contractor.  Notwithstanding the fact that Consultant
is a former employee of Ore, Consultant is now an independent contractor, and
nothing in this agreement or otherwise shall be deemed to confer upon Consultant
the status of full-time or part-time employee or agent of Ore.  Nothing in this
Agreement shall authorize or empower Consultant to obligate Ore in any way.  The
relationship created by this Agreement is non-exclusive and Ore shall be free to
acquire services similar to the Services from alternative sources without
obligation to Consultant.
 
6.           Conflicts of Interest.  Consultant represents that he is not a
party to any relationship with third parties, including competitors of Ore,
which would present a conflict of interest with the rendering of the Services,
or which would prevent Consultant from carrying out the terms of this Agreement
or which would present a significant opportunity for the disclosure of
confidential information.  During the term of this Agreement, Consultant agrees
not to provide services similar to the Services provided hereunder for any
competitor of Ore.
 
7.           Confidentiality.  Consultant entered into a Proprietary Information
and Inventions Agreement with Ore dated May 30, 2002, a copy of which is
attached hereto as Exhibit A, and hereby agrees that Sections 1, 2, 7 and 8 of
said Proprietary Information and Inventions Agreement shall continue in effect
during the term of this Agreement, including any extensions or renewals of this
Agreement, and shall apply to additional information that, during the course of
performing Services under this Agreement, Consultant may learn of and that Ore
regards as confidential or proprietary.
 
At the termination of this Agreement, unless otherwise agreed by Ore’s General
Counsel, Consultant will return to Ore all non-public documents, drawings,
specifications, manuals and other printed or reproduced material provided to
Consultant related to the Services contemplated herein and any copies of such
information made by Consultant, except that Consultant may keep one copy of any
memo or legal document prepared by him  as an archive or, subject to removal of
any information specifically about Ore or any third party, for use as a form.
 
8.           Work Product.  All work product generated by Consultant pursuant to
the Services shall be deemed, to the maximum extent permitted by applicable law,
a “work for hire” and, to the extent it does not qualify as a “work for hire”,
Consultant hereby assigns all right, title and interest to the work product to
Ore.  Such work product may include without limitation computer software or
firmware, multi-media content, images, algorithms, protocols, diagrams,
documents, letters, memoranda, writings, technical data, and records of any
sort, as well as ideas, expressions, inventions, discoveries, improvements, or
other information (whether or not patentable, copyrightable, or subject to
trademark protection).  Such work product shall be the sole and exclusive
property of Ore, and Ore shall have the unilateral and unrestricted right to use
or permit others to use such work product in any way.  Consultant shall perform
all lawful acts requested by Ore to: (a) perfect Ore’s title to such work
product, including the execution of any assignments; and (b) enable Ore or its
nominee to obtain and maintain patent, copyright, trademark, trade secret, or
other legal protection of such work product anywhere in the world.
Notwithstanding the above, the wording of legal documents, forms and memoranda
shall not be deemed works for hire if used by Consultant as forms in a different
context not related to Ore and with no reference to Ore or proprietary
information of Ore in any such document.
 
9.           Termination.  Notwithstanding the specified term of this Agreement,
either of Consultant or Ore may terminate this Agreement without cause by giving
the other party five (5) business days prior written notice.  In addition,
either party may terminate this Agreement effective the day of notice by giving
the other party written notice of termination if the other party materially
breaches any obligations under the Agreement.  Ore may terminate this Agreement
effective the day of notice by giving Consultant written notice of termination
if Consultant fails to provide the standard of performance of Services that
substantially meets Ore’s reasonable expectations.  The provisions set forth in
Section 7 (Confidentiality), and Section 8 (Work Product), as well as any other
provision of this Agreement that reasonably may be expected to survive, shall
survive the expiration or termination of this Agreement.
 
2

--------------------------------------------------------------------------------


 
10.           Responsibility for Work, Limitation of Liability and
Indemnification.  Consultant entered into an Indemnity Agreement with Ore dated
May 30, 2002, a copy of which is attached hereto as Exhibit B.  The parties
agree said Indemnification Agreement shall continue in effect during the term of
this Agreement, including any extensions or renewals of this Agreement, and
shall apply to the performance of Services by Consultant under this Agreement to
the same extent as if Consultant had remained an employee of
Ore.  Notwithstanding the previous, any documents prepared or other Services
provided by Consultant are advisory drafts, recommendations or suggestions
only.  Ore shall determine whether to accept such drafts, recommendations and
suggestions or to modify or reject them and shall be responsible for any and all
consequences thereof.  Therefore, Ore agrees that Consultant shall not have any
liability to Ore or anyone claiming by, through or for Ore with respect to the
Services or anything resulting from the Services, except to the extent it is
finally judicially determined to have resulted from Consultant’s intentional
wrongdoing.  Ore further hereby agrees to indemnify and hold harmless Consultant
from and against any claim, action, suit, proceedings (including those of
shareholders), loss, cost, damage or expense resulting from claims, action suit
or proceeding by any third parties, including stockholders, with regard to the
Services or anything resulting from the Services, and to advance legal fees and
expenses necessary to defend against such claims if any such claims are made.
Ore agrees that it will not, without Consultant’s prior written consent, settle,
compromise or consent to entry of any judgment in any matter for which
Consultant may seek indemnification.  Ore acknowledges that the fees charged
hereunder would have been higher and the Services provided would have been more
limited had Ore not agreed to this provision and that this provision is
therefore reasonable.
 
11.           General.
 
·    
Consultant may not assign, transfer, or delegate any of its rights or
obligations under this Agreement.

 
·    
This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without reference to any conflict of laws principles.

 
·    
If any term of this Agreement is found to be unenforceable in any jurisdiction,
then such term shall be enforced to the maximum extent permitted by law, rather
than voided, and the remaining terms of this Agreement shall remain in full
force and effect.

 
·    
This Agreement and all Exhibits and other documents incorporated herein shall
constitute the complete, final, and exclusive statement of the terms of the
agreement between Consultant and Ore regarding the subject matter hereof, and
shall supersede all prior or contemporaneous representations, understandings,
and communications relating thereto.

 
·    
Consultant has read this Agreement carefully and understands and accepts the
obligations that it imposes on Consultant without reservation.  No promises or
representations have been made to induce Consultant to sign this
Agreement.  Consultant signs this Agreement voluntarily and freely.

 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned as authorized representatives of the parties
have caused this Agreement to be executed on the dates set forth below.
 

Ore Pharmaceuticals Inc.   Dudley Staples      
/s/ Philip L. Rohrer, Jr.
 
/s/ Dudley Staples
Signature
 
 Signature
Philip L. Rohrer, Jr.
 
February 26, 2009
Printed Name
 
Date 
Chief Financial Officer
   
Title
   
February 26, 2009
   
Date
   

                         
4

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Copy of Proprietary Information and Inventions Agreement of Consultant
 
5

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Copy of Indemnity Agreement of Consultant
 
 
6